Citation Nr: 9931667	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  93-26 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease (DJD) of the lumbosacral spine, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
February 1946 and from October 1950 to October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, amongst other issues, a rating in 
excess of 10 percent for DJD of the lumbosacral spine.  The 
Board remanded the claim in December 1995 for further 
procedural and medical development.  By rating decision of 
July 1996, the 10 percent evaluation for the veteran's DJD of 
the lumbosacral spine was increased to 20 percent.  In 
June 1997, the claim was again remanded by the Board for 
further development.  In February 1998, the instant claim was 
transferred from the Newark, New Jersey RO to the St. 
Petersburg, Florida RO.  

This claim is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's DJD of the lumbosacral spine is productive 
of pain, muscle spasm, 70 degrees of flexion, 10 degrees of 
extension, 15 degrees of rotation to the right and 20 degrees 
of rotation to the left; severe limitation of motion, listing 
of the spine, marked limitation of forward bending in a 
standing position, loss of unilateral lateral motion or 
narrowing or irregularity of the joint space is not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent for DJD of the lumbosacral 
spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 
5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is important to note that the first 
responsibility of the veteran is to establish a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  A claim for an increased evaluation is 
well grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  In this 
case, the veteran has asserted that his low back disability 
is worse than currently evaluated and has thus stated a well-
grounded claim.  

After satisfying the initial burden, the Department has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  The Board is satisfied that all 
relevant facts have been properly developed.  The claim has 
been remanded on two occasions and the veteran has most 
recently undergone a VA examination in March 1998.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107.  

Some of the basic facts are not in dispute.  In April 1946, 
the RO deferred a rating for a back injury pending receipt of 
additional records.  By rating decision of November 1947, the 
veteran was granted a 10 percent evaluation for sacroiliac 
arthritis, effective February 1946.  The veteran's 
kyphoscoliosis and scoliosis of the dorsolumbar spine were 
noted to be the result of a preservice injury with no 
superimposed trauma during service and a 10 percent 
evaluation was in order for sacroiliac arthritis based on the 
veteran's complaints of pain during service, inservice 
examination findings and current VA examination.  By rating 
decision of November 1948, the RO indicated that a current VA 
examination showed no findings of arthritis or any other 
involvement of the spine other than a congenital abnormality.  
A reduction from 10 percent to noncompensable was proposed, 
effective January 1949.  The noncompensable evaluation became 
effective January 1949.  By rating decision of January 1993, 
the veteran's service-connected back disability was 
recharacterized as moderate DJD of the lumbosacral spine 
(formerly sacroiliac arthritis).  The evaluation was 
increased from noncompensable to 10 percent, effective 
July 1992.  The March 1993 rating decision on appeal denied a 
rating in excess of 10 percent.  By rating decision of 
July 1996, the veteran's DJD of the lumbosacral spine was 
increased from 10 percent to 20 percent, effective 
February 1993, the date of the claim.  The 20 percent 
evaluation remains in effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for evaluation of the complete 
medical history of the claimant's condition are rated to 
protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  However, it is important to note when increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  The aim should be 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability has been 
granted.  When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms.  38 C.F.R. § 4.13.  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In reviewing the veteran's medical history over the last 
several years, the Board notes that the veteran underwent a 
VA CAT scan in September 1991.  The CAT scan showed that the 
veteran had degenerative changes in the lower lumbosacral 
spine.  

The veteran underwent VA examination in September 1992.  On 
examination of the spine, flexion was normal up to 
75 degrees, extension of the spine was 10 degrees, rotation 
to the right was 15 degrees, rotation to the left was 
20 degrees and lateral bending was 20 degrees, bilaterally.  
There was a lordotic curvature of the spine noted.  He had 
pressure on straight leg raising on either side with no pain 
in the back.  Sacroiliac pain was exhibited when the left 
knee was flexed against the abdomen and the right leg 
hyperextended.  This test was also done on flexion of the 
right knee with not as much pain occurring, so he had 
sacroiliac pain, right greater than left, with the knee 
flexed and the right leg hyperextended.  X-ray examination of 
the thoracic spine showed minimal degenerative arthritis 
characterized by productive marginal lipping of the lower 
thoracic vertebrae but no significant disc space narrowing 
and a mild kyphosis being present.  X-ray of the lumbar spine 
showed moderate degenerative arthritis characterized by 
productive marginal lipping of the lower lumbar vertebrae 
with marked disc space narrowing at L5-6.  The pertinent 
diagnoses were sacroiliac arthritis, moderate DJD of the 
lumbosacral spine and minimal DJD of the thoracic spine. 

In January 1994, the veteran was referred to physical therapy 
for his low back pain.  He was recommended for a TENS unit.  
He received physical therapy until November 1994.  

The veteran underwent VA examination in April 1996.  Physical 
examination revealed the veteran was seen in the office with 
the aid of a cane.  The examiner noted that the veteran used 
a cane because he suffered strokes and because of decreased 
mobility due to the strokes.  The examiner also indicated 
that the veteran was placed on limitations for his back in 
service because of a preexisting spine curvature.  On 
inspection, the veteran had approximately 10 degrees kyphosis 
with approximately 5 degrees right-sided scoliosis.  The 
veteran had a normal lordosis.  There was paraspinal spasm 
present bilaterally, but no true direct spinous process 
tenderness.  On straight leg raising with the veteran in a 
supine position, he was able to able to raise 35 degrees on 
the right and was limited at that point by hamstring 
tightness.  He was able to raise to 50 degrees on the left 
and was limited by hamstring tightness.  Reflexes were 4+ at 
the right patellar region and 2+ at the left patellar region.  
Reflexes at the ankles were only trace, bilaterally.  He had 
some non-sustained clonus on the right and had an up-going 
toe on the right side.  Range of motion testing of the lower 
spine revealed 70 degrees of flexion, approximately 
10 degrees of extension, 20 degrees of lateral tilt and 
15 degrees of truncal rotation on the right and 20 degrees on 
the left.  The diagnosis was kyphoscoliosis of the thoracic 
spine with DJD of both thoracic as well as the lumbar spine 
as demonstrated on previous radiological studies.  The DJD 
was relatively mild in the thoracic area and more severe in 
the lumbar area which manifested as marginal lipping of the 
various spinous processes.  The examiner indicated that it 
was impossible for him to say to what extent the isolated 
football event in service in 1943 contributed to the 
veteran's current spine problem, especially in view of the 
fact that, according to the veteran, he had a spinal 
curvature prior to entering service.  The examiner did not 
order new x-rays as he thought additional x-rays would show 
similar changes as to what previously existed and the 
kyphoscoliosis would be noted, and it would show DJD of the 
thoracic and lumbar spines.  

Pursuant to the June 1997 Board remand, the veteran underwent 
a VA examination in March 1998.  He reported that over the 
years his symptoms have been getting worse.  He reported pain 
comes and goes.  His daily discomfort was described as a 5 on 
a scale of 1 to 10.  Occasionally, with acute flare-up, maybe 
every two to three months, it would be a 9-10/10.  He 
reported the use of Tylenol Extra Strength and a muscle 
relaxant.  Precipitating factors of a severe flare-up could 
be just making the bed or washing dishes.  Physical 
evaluation of the back revealed no fixed deformity or 
postural abnormality.  Mild paravertebral muscle spasm was 
noted on examination.  Range of motion was forward flexion 
accomplished to 70 degrees, backward extension of 15 degrees, 
and lateral flexion of 20 degrees, bilaterally.  The examiner 
was not able to do rotation of either side because of the 
veteran's unsteadiness.  Neurological examination revealed 
deep tendon reflexes were +2/4, equal and symmetrical, 
bilaterally.  There was hyperreflexia on the right patellar 
and also atrophy of the right calf significantly compared to 
the left.  X-ray examination of the thoracic spine showed 
hypertrophic spurring of T4-T12.  There were old mild 
compression deformities of T8-T11 with associated kyphosis.  
No destructive lesions were noted.  The x-ray impression was 
degenerative spondylosis and old mild compression 
deformities.  X-ray examination of the lumbar spine revealed 
moderate posterior wedging of the interspace(s) between L2-
L5.  There was moderately severe narrowing of the 
intervertebral disc space(s) between L5-S1.  There was 
hypertrophic spurring of T11-S1.  No other significant 
abnormality was demonstrated.  The x-ray impression of the 
lumbosacral spine was probable multilevel disc derangement.  
The pertinent diagnosis was degenerative disc disease (DDD) 
of the lumbar spine.  The examiner noted that the veteran's 
range of motion with consideration of pain, fatigue, 
weakness, incoordination was altered by repetition.  The 
examiner also stated that the veteran rarely had an acute 
flare-up.  An addendum to the March 1998 examination was 
submitted by the examiner which indicated that additional 
loss of range of motion due to weakened movement or excess of 
fatigability was an additional loss of 15 to 20 percent with 
increased pain.  

In this case, the veteran has a rating of 20 percent for DJD 
of the lumbosacral spine.   In considering the appropriate 
evaluation to assign to the veteran's low back disability, it 
is important to note that the veteran indicated that he had a 
spinal curvature prior to service.  This spinal curvature was 
noted on his two most recent VA examinations.  Therefore, the 
Board's review of the medical evidence is based upon a review 
of the symptomatology related to the veteran's service-
connected disability, and not a congenital defect for which 
he is not service connected.  It is noted, however, that the 
veteran is not service connected for intervertebral disc 
disease.  Therefore, a rating under Diagnostic Code 5293, for 
intervertebral disc syndrome is not appropriate.  It is the 
Board's view that it is appropriate to look at the guidelines 
set forth in the diagnostic codes which clearly encompass all 
of the veteran's symptomatology, since his rating diagnosis 
cannot be readily placed under one descriptive label.  

Under the criteria applicable to degenerative arthritis, the 
rating schedule provides that, when degenerative arthritis is 
established by X-ray findings, it will be rated based on 
limitation of motion under the appropriate diagnostic code.  
Under the provisions of Diagnostic Code 5292, a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  In order to warrant a 40 percent 
evaluation, limitation of motion of the lumbar spine must be 
severe.

Alternatively, the disability might be rated under the 
criteria for lumbosacral strain.  The rating schedule 
provides a 20 percent evaluation for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in standing position.  In order to 
warrant a 40 percent evaluation, lumbosacral strain must show 
severe disability with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

It is readily clear from our review of the record that the 
veteran has been plagued with moderate symptomatology 
associated with his low back disability for a number of 
years.  The Board has taken into account the veteran's 
subjective complaints of pain which were noted throughout the 
course of his VA physical therapy.  Under 38 C.F.R. § 4.40 
(1999), functional loss or weakness due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran is deemed a serious disability.  In light of the 
veteran's own complaints of pain and the most recent VA 
examiner's findings that the veteran has 15 to 20 percent 
additional functional loss with increased pain, the Board 
finds that the veteran's low back pain causes functional loss 
and is, therefore, a serious back disability.  

Under the provisions of Diagnostic Code 5295, the veteran's 
symptomatology is not productive of listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
or loss of lateral motion, or some of the above with abnormal 
mobility on forced motion.  There was some narrowing of the  
joint space noted on VA examination of September 1992.  
Although the disc space narrowing was noted to be marked at 
L5-6, the DJD and all other symptomatology noted was moderate 
in degree.  Furthermore, the only pain noted was sacroiliac 
pain with right knee flexion, but straight leg raising and 
flexion produced no pain.   Therefore, an evaluation in 
excess of 20 percent is not warranted under this diagnostic 
code.

Following a thorough review of the claims file, it appears 
that the veteran is most appropriately rated under Diagnostic 
Code 5292 for limitation of motion of the lumbar spine.  
Specifically, the veteran has continued to have a diagnosis 
on nearly all examinations of DJD of the lumbosacral spine.  
During the veteran's September 1992 examination, the 
veteran's disability was considered moderately disabling.  
Extension at no time during the appeal period has been 
greater than 15 degrees or flexion of less than 70 degrees.  
During the examinations, these limitations of motions were 
not described as painful.  While the veteran did report 
moderate daily pain, with acute flare-ups perhaps every two 
to three months, this does not provide a basis for finding 
more than moderate disability, when considered in conjunction 
with pertinent physical findings.  The Board has also 
considered the addendum to the March 1998 VA examination 
regarding an additional 15 to 20 percent loss due to weakened 
movement, excess fatigability and increased pain.  Overall, 
however, the level of disability remains moderate.  In view 
of the foregoing, the veteran's present rating of 20 percent 
under Diagnostic Code 5292 appears to be the most appropriate 
evaluation for this lumbosacral spine disability.  Therefore, 
an evaluation in excess of 20 percent for DJD of the 
lumbosacral spine is not warranted.  


ORDER

An increased evaluation for DJD of the lumbosacral spine is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

